Stephens, J.
1. This being a suit by the insured to recover of the insurer certain indemnities claimed as due the insured for permanent disability, under a policy of life-insurance providing for the payment of certain indemnities and for the waiver of premiums upon the in- , sured becoming totally disabled, the verdict found for the plaintiff was, upon an application of the rulings of the Supreme Court in answer to certified questions propounded in this case (159 Ga. 371), authorized.
2. Certain correspondence from attorneys of the insured to the insurer, while containing much irrelevant matter, was nevertheless relevant as showing the required notice to the insurer and a denial by the insurer of liability under the policy, and tliex-efore as showing no necessity of further proof under the policy.
3. Certain testimony as to the plaintiff’s physical condition, including an answer of a witness to a hypothetical question, was relevant to the issues made under the pleadings.
4. Other assignments of error, excepting to the charge of the court and to the refusal of a request to charge, are without merit, under the rulings of the Supreme Court in answer to the certified questions.
5. The court did not err in striking a cei-tain paragraph in the defendant’s plea. The petition set out a cause of action, and the evidence authorized the verdict for the plaintiff.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.